Name: Council Regulation (EEC) No 4189/87 of 21 December 1987 opening and providing for the administration of Community tariff quotas for sweet peppers, frozen peas and garlic originating in Yugoslavia (1988)
 Type: Regulation
 Subject Matter: political geography;  tariff policy
 Date Published: nan

 No L 400 /4331 . 12 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4189/ 87 of 21 December 1987 opening and providing for the administration of Community tariff quotas for sweet peppers, frozen peas and garlic originating in Yugoslavia ( 1988 ) nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System; whereas this Regulation must therefore take account of that fact by using the combined nomenclature codes and , where appropriate , the Taric code numbers of the products concerned ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas , however , the quotas should not in this case be allocated among the Member States , without prejudice to the drawing against the quota volumes of such quantities as they may need , under the conditions and according to the procedure laid down in Article 1 ( 3 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota share allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic ofYugoslavia establishing new trade arrangements (*) provides for the opening of Community tariff quotas for imports into the Community of:  1 200 tonnes of sweet peppers falling within code 0709 60 10 of the combined nomenclature ,  1 300 tonnes of frozen peas falling within code 0710 21 00 of the combined nomenclature , and  300 tonnes of garlic falling within code 0703 20 00 of the combined nomenclature , originating in Yugoslavia ; Whereas , within the limits of those tariff quotas , customs duties are to be dismantled over thfe same periods and at the same rates as provided for in Articles 75 and 268 of the Act of Accession of Spain and Portugal ; whereas the quota duties for 1988 are equal to 72,7 % of the Common Customs Tariff duties ; whereas , however , Council Regulation (EEC) No 4150 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulation (EEC) No 449 / 86 and (EEC) No 2573 / 87 ( 2 ) provides that those Member States are to postpone application of the preferential arrangements for the products in question until 31 December 1989 and 31 December 1990 respectively ; whereas this Regulation therefore applies only to the Community as constituted on 31 December 1985 ; whereas the Community tariff quotas in question should therefore be opened for 1988 ; Whereas from 1 January 1988 the nomenclature used in the Common Customs Tariff will be replaced by the combined HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 the duties applicable to imports into the Community as constituted on 31 December 1985 of the following products originating in Yugoslavia shall be suspended at the levels indicated and within the limits of a Community tariff quota as shown below: (*) OJ No L 389 , 31 . 12 . 1987 , p . 73 . ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p . 1 . Official Journal of the European Communities 31 . 12 . 87No L 400 /44 Order No CN code Description Quota( tonnes ) Quota duty (% ) 09.1509 0709 Other vegetables , fresh or chilled :  Fruits of the genus Capsicum or of the genus Pimenta : \ 0709 60 10   Sweet peppers 1 200 4,5 09.1511 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen :  Leguminous vegetables , shelled or unshelled : 1 0710 21 00   Peas (Pisum sativum) 1 300 11,2 2 . From 1 February to 31 May 1988 the duty applicable to imports into the Community as constituted on 31 December 1985 of the following products originating in Yugoslavia shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Quota( tonnes ) Quota duty (% ) 09.1507 0703 ex 0703 20 00 Onions , shallots , garlic , leeks and other alliaceous vegetables , fresh or chilled :  Garlic :  From 1 February to 31 May 300 8,7 concerned against their drawing as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quotas . 3 . If an importer gives notification of imminent imports of one of the products in question into a Member State and applies to take advantage of the corresponding quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 4 . The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 ( 3 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Member States shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volumes so permits . 3 . Member States shall charge imports of the products Article 4 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER